UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1738



EVELINA R. CAVETT,

                                               Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, Secretary, Department of
Defense,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cv-00109-F)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest J. Wright, WRIGHT LAW FIRM, Jacksonville, North Carolina,
for Appellant. George E.B. Holding, United States Attorney, Anne
M. Hayes, Steve R. Matheny, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Evelina R. Cavett appeals the district court’s order

granting summary judgment in favor of Donald H. Rumsfeld, Secretary

of Defense, on Cavett’s claims of race, color and national origin,

hostile work environment, harassment and discriminatory refusal to

rehire, claims brought pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Cavett v. Rumsfeld, No. 7:05-cv-00109-F (E.D.N.C. May

25, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -